164 U.S. 526 (1896)
UNITED STATES
v.
OREGON AND CALIFORNIA RAILROAD COMPANY.
No. 318.
Supreme Court of United States.
Argued November 12, 1896.
Decided December 14, 1896.
APPEAL FROM THE CIRCUIT COURT OF APPEALS FOR THE NINTH CIRCUIT.
*533 Mr. Assistant Attorney General Dickinson and Mr. George H. Williams for appellants.
Mr. J. Hubley Ashton and Mr. Joseph H. Choate (with whom were Mr. Charles H. Tweed and Mr. William F. Herrin on the brief), for appellees.
*537 MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
If the act of May 4, 1870, should be held to have authorized the construction of a main road from Portland to Astoria, and that the lands adjacent to, and coterminous with, such main road, on both sides, were granted in order to accomplish that purpose; and also to have authorized the construction of a branch from the main line, at a junction near Forest Grove, to McMinnville, then it would follow that all of the lands available on both sides as far as Forest Grove, and to an extent of twenty miles on each side, would be absorbed in aiding to build the main line; and so of the lands along the main line from Forest Grove to Astoria. And inasmuch as the line from Forest Grove to Astoria, and from Forest Grove, at the junction with the main line, south toward McMinnville, was, in its general bearing, at right angles to the main line from Portland to Forest Grove, the line from Portland to Forest Grove would absorb nearly all of the lands lying east of the branch line to McMinnville, and a part of the lands lying east of the line from McMinnville through Forest Grove, the point of junction, northwards toward Astoria. Hence but little could be earned for building the branch line except the lands lying west of it and south of the point of junction at Forest Grove, and none of the land lying north of a line drawn from Portland through Forest Grove could be held to have been within the contemplation of the act as donated for the purpose of building a branch road from the junction to McMinnville.
In this aspect, as no road was built from Forest Grove toward Astoria, substantially all that was earned was the land lying within the twenty mile limits on each side of the main road from Portland to Forest Grove, and the land lying west of the McMinnville branch and south of a line drawn from Portland through Forest Grove; and all of the lands lying in the quadrant north and west of Forest Grove were unearned lands, and forfeited under the act of January 31, 1885. These lands "are adjacent to and coterminous with the uncompleted portions of said road, and not embraced within the limits of *538 said grant for the completed portions of said road." But although a part of the lands lying east of this quadrant "are adjacent to and coterminous with the uncompleted portions of said road," yet they are "embraced within said grant for the completed portions of said road," for they lie within the twenty mile limits of the completed portion from Portland to Forest Grove.
The railroad companies contend that no such thing as a branch road or a junction in the ordinary sense of the word was contemplated, and that, having a right to build from Portland to Astoria, and "from a suitable point of junction near Forest Grove to the Yamhill River near McMinnville," they could treat the act as if it authorized the building of a continuous road from Portland via Forest Grove to McMinnville, without regard to the provisions for a road beyond Forest Grove to Astoria; and, by constructing their road with a curve at Forest Grove, could properly claim all of the lands falling within twenty miles of this circuitous route from Portland to McMinnville as intended to be granted for the construction of such a road. And, having actually so built, that they were entitled to all the lands lying within a quadrant produced by a radius reaching twenty miles from the curve.
Secretary Lamar rejected this contention and held that the act of May 4, 1870, contemplated two distinct roads, a road from Portland to Astoria, and a road from Forest Grove to McMinnville; that the words "point of junction" were to be given their usual meaning of a point where two or more roads join; that had the words of forfeiture "so much of the lands granted ... as are adjacent to and coterminous with the uncompleted portion of said road," been unqualified, the line dividing the forfeited lands from those not forfeited would have been drawn through Forest Grove at right angles to the unconstructed road at that point and terminating at the lateral limits of the grant, but that as this would have thrown out of the grant large tracts of lands that were opposite to the constructed portions of the road, Congress qualified the words of forfeiture by adding "and not embraced within the limits *539 of said grant for the completed portions of said road," which saved to the grant a full complement of lands granted for every mile of road actually constructed, and the Secretary remarked that this view of the act was much strengthened "when it is observed that the lands in said quadrant lie along the uncompleted portion on both sides thereof, and could have been earned, if at all, by that line."
The rule of construction applicable to the granting act is the familiar rule that all grants of this description must be construed favorably to the government, and that nothing passes but what is conveyed in clear and explicit language. Dubuque & Pacific Railroad v. Litchfield, 23 How. 66, 88; Leavenworth, Lawrence &c. Railroad Co. v. United States, 92 U.S. 733, 740; Slidell v. Grandjean, 111 U.S. 412, 437; Coosaw Mining Company v. South Carolina, 144 U.S. 550, 562. And that the construction should be such as will effectuate the legislative intention, avoiding, if possible, an unjust or absurd conclusion, is also well settled.
In Sioux City & St. Paul Railroad v. United States, 159 U.S. 349, 360, it was said by Mr. Justice Harlan, speaking for the court: "If the terms of an act of Congress, granting public lands, `admit of different meanings, one of extension and the other of limitation, they must be accepted in a sense favorable to the grantor. And if rights claimed under the government be set up against it, they must be so clearly defined that there can be no question of the purpose of Congress to confer them.' Leavenworth &c. Railroad v. United States, 92 U.S. 733, 740. Acts of this character must receive such construction `as will carry out the intent of Congress, however difficult it might be to give full effect to the language used if the grants were by instruments of private conveyance.' Winona & St. Peter Railroad v. Barney, 113 U.S. 618, 625. `Nothing is better settled,' this court has said, `than that statutes should receive a sensible construction such as will effectuate the legislative intention, and, if possible, so as to avoid an unjust or an absurd conclusion.' Lau Ow Bew v. United States, 144 U.S. 47, 59. Giving effect to these rules of statutory interpretation, we cannot suppose that Congress *540 intended that the railroad company should have the benefit of more lands than it earned."
In the light of these principles we have no difficulty in arriving at the same result as that reached by the Secretary of the Interior and by the Circuit Court.
The act declares that the grant is made "for the purpose of aiding in the construction of a railroad and telegraph line from Portland to Astoria, and from a suitable point of junction near Forest Grove to the Yamhill River, near McMinnville." This does not describe a road from Portland to the Yamhill River, but a road from Portland to Astoria, and a road expressly stated to be from a point of junction near Forest Grove to the Yamhill River.
We are unable to see why any other than their usual meaning should be attributed to the words "point of junction." Junction in the ordinary acceptation as applied to railroads is the point or locality where two or more lines of railway meet. Two lines of distinct companies, or separate roads of the same company, or a main line and a branch road of the same company, may have points of union or meeting, styled junctions, but this can hardly be predicated of a single continuous road from one point to another. If the act had not used the word "junction" and had defined the line as running from Portland to Astoria, and to McMinnville via Forest Grove, there would be more force in the suggestion that Forest Grove was a point of bifurcation of one road rather than a point of junction of two roads, but the act was not couched in those terms, and the word "junction" cannot be rejected, or wrested from its obvious meaning.
As the road from Portland to Astoria and the road from Forest Grove to McMinnville were to be constructed by and belong to one company and together constituted a single enterprise, they were naturally spoken of as one railroad, as, in that sense, they were. But this is of no special significance in the present inquiry, which is whether, in view of the language of the act and the purposes to be accomplished, a main road and a branch road were provided for, in aid of which the lands were granted subject to the adjustment applicable to two *541 roads. And the general rule is that "words importing the singular number may extend and be applied to several persons or things; words importing the plural number may include the singular," as provided in the first section of the Revised Statutes.
Nor are we impressed with the argument that the title of the act compels to another conclusion. The title is: "An act granting lands to aid in the construction of a railroad and telegraph line from Portland to Astoria and McMinnville in the State of Oregon." The text of the act is: "That for the purpose of aiding in the construction of a railroad and telegraph line from Portland to Astoria, and from a suitable point of junction near Forest Grove to the Yamhill River near McMinnville in the State of Oregon," the grant is made. Insert the comma after Astoria in the title, which appears after that word in the act (and for the purpose of arriving at the true meaning of a statute, courts read with such stops as are manifestly required, Hammock v. Loan & Trust Co., 105 U.S. 77, 84; United States v. Lacher, 134 U.S. 624, 628), and the title is sufficiently comprehensive to fairly describe a road from Portland to Astoria, and a road to McMinnville, as the subject of the act. The title is no part of an act and cannot enlarge or confer powers, or control the words of the act unless they are doubtful or ambiguous. United States v. Fisher, 2 Cranch, 358, 386; Yazoo & Mississippi Railroad v. Thomas, 132 U.S. 174, 188. The ambiguity must be in the context and not in the title to render the latter of any avail.
And so of the title of the act of January 31, 1885. That title is: "An act to declare forfeiture of certain lands granted to aid in the construction of a railroad in Oregon," and the granting act is referred to in the text by its title. We do not regard the use of the singular number as persuasive of the intention of Congress that, in the adjustment of the grant as affected by the forfeiture, the fact that a main road and a branch road were provided for should be ignored.
It seems to us quite clear that a main road was to be built from Portland, the principal city of Oregon, situated on the *542 Columbia River, to Astoria, a port on the Pacific Ocean at the mouth of that river, a distance of some one hundred and twenty-eight and a half miles, being over one hundred miles beyond Forest Grove; and a branch from Forest Grove to McMinnville, a distance somewhat exceeding twenty-one miles. It is not denied that, as stated in the opinion of the Circuit Court, "four fifths of the line of road from Portland to Astoria traversed a rough and wholly unsettled district, but one known to be rich in timber, and believed to be in iron and coal, with considerable areas of agricultural land," while the twenty-one miles from Forest Grove to McMinnville ran through "the heart of the Willamette Valley and through the oldest settled portion of the country." The opening up to settlement of unoccupied and inaccessible territory and the establishment of railroad communication between Portland and Astoria by the construction of the main line were the obvious inducements to and the primary objects of the grant, and the construction of the branch, though included in the act, was subordinate and subsidiary. The line, both main and branch, was wholly within the State of Oregon, and we cannot assume that if the promoters had sought aid merely for a road running from Portland by way of Forest Grove to McMinnville, the application would have been granted.
The grant contemplated a main line which ran from Portland west to the point of junction and a branch from the point of junction nearly south, substantially at right angles, and devoted the lands north of the junction, not absorbed by the road from Portland to that point, to the building of the road to the north; and while the company was left free to construct parts of the road as might suit its convenience, its action could not change the effect of the grant or control its administration to the contrary of the manifest intention of Congress.
On the twentieth of May, A.D. 1871, a map of definite location was filed with the Secretary of the Interior, described in the certificate of the company's officers as showing "the location of the Oregon Central railroad from the city of Portland, Oregon, to the Yamhill River near McMinnville a distance of forty-seven and three fourths (47¾) miles, and also *543 from a junction near Forest Grove towards Astoria to a point one mile north of the summit of the range of hills dividing the Tualatin from the Nehalem Valley, a distance of 20 miles, as definitely fixed in compliance with said act of Congress."
Subsequently the company certified a map of definite location of the road between Astoria and Castor Creek (the western point in the preceding map), which was filed with the Secretary of the Interior, and transmitted by him, February 2, 1872, to the Commissioner of the General Land Office. The lands were withdrawn under both these maps.
The first section of constructed road from Portland twenty miles west to Hillsboro was accepted February 16, 1872. The second section was accepted June 23, 1876. This was a section of 27½ miles from Hillsboro via Forest Grove to McMinnville, constructed on a curve thus described by counsel for the railroad companies: "The line of this section of the road runs from the twentieth mile post for about two miles (for the most part upon indicated curves) to a point a little south of the Portland base line, and thence extends west about two miles  almost entirely upon a tangent until it passes Cornelius  to a point about two miles east of Forest Grove, when it begins to curve upon a radius of 8564 feet (equal to about 1.6 miles) until it reaches about a southwest by west direction, in which it runs upon a tangent 8956 feet (equal to about 1.7 miles), passing the town of Forest Grove at a distance of about one half or three quarters of a mile; from the end of this tangent it again curves until it reaches a southwesterly direction, and then proceeds on southerly by various curves to the Yamhill River."
If these maps of definite location and the construction of the road from Hillsboro to McMinnville via Forest Grove in the manner described are to be regarded as an attempt to make a part of the main road from Portland to Astoria and the branch a continuous and single road from Portland to McMinnville, eliminating Astoria altogether, and to entitle the company to claim all the lands within the quadrant by reason of the construction of the railroad on the above stated curve, we can only say that that attempt was unsuccessful, *544 and the rights of the government remained unaffected by the course pursued by the company.
It is forcibly argued that the acceptance of the completed section from Hillsboro to McMinnville amounted to a construction by the Secretary of the Interior of the granting act as providing for one continuous railroad from Portland via Forest Grove to McMinnville. But we cannot accede to this view. At the time of that acceptance the entire line of both main and branch roads had been definitely located and the lands withdrawn. It could not be presumed that all the lands would not be earned or that a forfeiture would be declared. Still less can it be supposed that it occurred to the Secretary that what the company was apparently doing for its own convenience was being done with the design of committing the Department to the recognition of the untenable position that the lands within the quadrant passed by virtue of the building of the road to McMinnville. This was a matter not then before the Secretary for determination, and when it did arise was otherwise disposed of.
And this is true as respects the approval of the first map of definite location. Such approval was diverso intuitu and should be given no effect as contemporaneous construction. Under that location lands were withdrawn from Portland to Castor Creek, as well as to McMinnville, and the overlap at the east of the road to McMinnville was inevitable and was not a loss to be made up from lands belonging to other parts of the grant.
In the view we take of the grant the termini of the main road were Portland and Astoria, and of the branch, the junction and McMinnville. Lands lying north of a line drawn at right angles with the branch at its northern terminus were not within the grant made in aid of the branch. Lands lying west of a line drawn at right angles with the main road at the junction were not within the grant for the main road east thereof.
As heretofore remarked, however, some of the lands lying east of the quadrant were not only coterminous with the uncompleted portion of the main road beyond Forest Grove, but *545 were embraced within the limits of the completed road from Portland to the junction, and, therefore, Congress, in the act of forfeiture, was careful to save those lands from its operation. There is nothing in the language used from which it can properly be concluded that Congress intended to accept the theory of the railroad companies that the circuitous route adopted in construction entitled them to the lands in the quadrant because thereby brought within the grant, or to do anything more than so qualify the phraseology as to prevent an unintended forfeiture. So far as the act operated as a legislative interpretation, it was in harmony with the granting act as subsequently construed by Secretary Lamar, and cannot be treated as proceeding on the theory of prior construction which we do not agree had been had. And although the failure of the company to build beyond Forest Grove towards Astoria left but one road, and that from Portland to McMinnville, it would be quite inadmissible to make the defeat of the primary object of Congress the basis of imputing to that body the intention of narrowing the forfeiture declared for noncompliance with the conditions imposed.
In United States v. Union Pacific Railway, 148 U.S. 562, the question before us was not presented. The decision there was controlled by the determination that the whole line was a continuous main line and that the grant was not cut in two by one company being authorized to contract with another for the construction of part of the line and a proportionate share of the grant. The whole line was built. Here the grant for building the line from Portland beyond Forest Grove to Astoria became fixed by the location of the road as did the grant in aid of the road from the junction to McMinnville. The main line was not constructed beyond the junction. The lands in controversy were not adjacent to nor coterminous with the branch road between lines drawn perpendicularly to its termini; were not coterminous with the road from Portland to the junction; and were donated to build the portion of the main line which was abandoned. The ruling in the former case has no decisive bearing under the facts in this.
*546 The decree of the Circuit Court of Appeals is reversed; the decree of the Circuit Court is affirmed, and the cause remanded to that court accordingly.
MR. JUSTICE FIELD and MR. JUSTICE SHIRAS dissented.